DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2018/0151677 to Glass et al (hereinafter Glass).
Regarding Claim 1, Glass discloses an integrated circuit device comprising:
a fin-type active area (202, Fig. 2C) protruding from a substrate in a vertical direction;

an isolation layer (222) on a lower portion of the side wall of the fin-type active area and spaced apart from the fin-type active area with the semiconductor liner therebetween.

Regarding Claim 2, Glass discloses the integrated circuit device of Claim 1, wherein the fin-type active area comprises a channel area (240) protruding upwardly beyond the isolation layer, and
the semiconductor liner comprises a liner channel area being in contact with the channel area (Fig. 2I).

Regarding Claim 3, Glass discloses the integrated circuit device of Claim 1, wherein the fin-type active area comprises a channel area (240, Fig. 2I) protruding upwardly beyond the isolation layer and being in contact with the semiconductor liner,
the channel area includes a first semiconductor material [0023], and
the semiconductor liner includes a second semiconductor material that is different from the first semiconductor material [0023].

Regarding Claim 5, Glass discloses the integrated circuit device of Claim 1, wherein the fin-type active area comprises a channel area (240) protruding upwardly beyond the isolation layer, being in contact with the semiconductor liner, and including silicon germanium (SiGe) or silicon (Si) [0023], and
the semiconductor liner includes crystalline Si [0023].

Regarding Claim 6. Glass discloses the integrated circuit device of Claim 1, wherein the semiconductor liner includes undoped silicon or doped silicon.

Regarding Claim 7, Glass discloses the integrated circuit device of Claim 1, wherein the semiconductor liner comprises a crystalline layer that continuously extends from a lowermost portion of the fin-type active area up to the upper surface of the fin-type active area (Fig. 2I).

Regarding Claim 13, Glass discloses an integrated circuit device comprising:
a first fin-type active area (202, Fig. 2B) protruding from a substrate in a first area of the substrate and comprising a first channel area (242) including a first semiconductor material [0032];
a second fin-type active area (202) protruding from the substrate in a second area of the substrate and comprising a second channel area (342) including a second semiconductor material that is different from the first semiconductor material [0032];
a first semiconductor liner (260) being in contact with a side wall of the first fin-type active area and comprising a first protrusion portion that protrudes outward and is adjacent to an edge of an upper surface of the first fin-type active area;
a second semiconductor liner (260) being in contact with a side wall of the second fin-type active area and comprising a second protrusion portion that protrudes outward and is adjacent to an edge of an upper surface of the second fin-type active area; and
an isolation layer (222) on a lower portion of the side wall of the first fin-type active area and on a lower portion of the side wall of the second fin-type active area.

Regarding Claim 14, Glass discloses the integrated circuit device of Claim 13, wherein the first semiconductor liner and the second semiconductor liner include the same material (both are liner 260).

Regarding Claim 15, Glass discloses the integrated circuit device of Claim 13, wherein one of the first semiconductor material and the second semiconductor material includes silicon germanium (SiGe) ([0023] & [0032]), and
the first semiconductor liner and the second semiconductor liner include silicon (Si) [0023].

Regarding Claim 17, Glass discloses the integrated circuit device of Claim 13, wherein the isolation layer is spaced apart from the first fin-type active area with the first semiconductor liner therebetween and is spaced apart from the second fin-type active area with the second semiconductor liner therebetween (Fig. 3B).

Regarding Claim 18, Glass discloses the integrated circuit device of Claim 13, wherein the first semiconductor liner comprises two first protrusion portions, each of the first protrusion portions extending in a first horizontal direction in which the first fin-type active area extends longitudinally (Fig. 3B; Examiner considers the portion of liner 260 extending above the fin 202 as being a protrusion, the two sides of the fin comprise the two protrusion portions), and
the second semiconductor liner comprises two second protrusion portions, each of the second protrusion portions extending along a second horizontal direction in which the second fin-type active area extends longitudinally (Fig. 3B).

Regarding Claim 19, Glass discloses an integrated circuit device comprising:
a fin-type active area (202, Fig. 2B) protruding from a substrate (200) in a vertical direction;

a semiconductor liner (260) being in contact with a side wall of the fin-type active area (Fig. 2I);
a gate line (270, Fig. 2J) comprising a main gate portion extending in a direction intersecting with the fin-type active area on the substrate and a plurality of sub-gate portions respectively between the plurality of nanosheets (gate-all-around configurations would have sub-gate portions); and
an isolation layer (222) on the side wall of the fin-type active area with the semiconductor liner therebetween.

Regarding Claim 20, Glass discloses the integrated circuit device of Claim 19, wherein the semiconductor liner includes crystalline silicon (Si) [0023].

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,984,937 to Bi et al (hereinafter Bi).
Regarding Claim 1, Bi discloses an integrated circuit device comprising:
a fin-type active area (111, Fig. 7) protruding from a substrate in a vertical direction;
a semiconductor liner (130) being in contact with a side wall of the fin-type active area and comprising an inner surface facing the fin-type active area and an outer surface opposite the inner surface, the semiconductor liner further comprising a protrusion portion that is adjacent to an edge of an upper surface of the fin-type active area, and the outer surface of the protrusion portion protrudes outward (Fig. 8); and
an isolation layer (160) on a lower portion of the side wall of the fin-type active area and spaced apart from the fin-type active area with the semiconductor liner therebetween.
Regarding Claim 12, Bi discloses the integrated circuit device of Claim 1, further comprising an insulation liner (140) between the semiconductor liner and the isolation layer and on the lower portion of the side wall of the fin-type active area.

Allowable Subject Matter
Claims 4, 8-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 requires the channel area and the semiconductor liner comprise the same semiconductor material. Glass appears to teach away from such an embodiment in para. [0023]. A search of relevant references in the art does not show Applicant’s embodiment to be anticipated or obvious.
Claim 8 requires the protrusion portion of the semiconductor liner to be wider than a width of the semiconductor liner along the sidewall of the fin-type active area. Glass does not anticipate or suggest such an embodiment and it is not an obvious modification of the reference.  A search of relevant references in the art does not show Applicant’s embodiment to be anticipated or obvious. Claim 9 depends on Claim 8 and is allowable for at least the reason above.
Claim 10 requires the semiconductor liner comprises an upper portion extending on the upper surface of the fin-type active area such that the protrusion is higher than the upper portion. Glass does not anticipate or suggest such an embodiment and it is not an obvious modification of the reference.  A search of relevant references in the art does not show Applicant’s embodiment to be anticipated or obvious. Claim 11 depends on Claim 10 and is allowable for at least the reason above. 1
Claim 16 requires the semiconductor liner contact an upper surface of the first and second channel areas.  Glass does not anticipate or suggest such an embodiment and it is not an obvious 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818